Citation Nr: 0511794	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  98-05 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation of residuals of a left thumb injury with a 
permanent metallic suture and an injury to Muscle Group VII, 
currently rated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to November 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Diego, California   In July 2003, the Board 
remanded the claim for further development.  

In January 1999, the veteran raised the issue of service 
connection for a forearm muscle injury.  This matter is 
referred to the RO.


FINDING OF FACT

The left thumb disability is manifested by an ability to 
approximate the left thumb to the left fifth finger, 10 
degrees of flexion of the first distal interphalangeal joint, 
30 degrees of flexion of the first proximal interphalangeal 
joint, 4/4 strength in the left hand and thumb, and non-
disfiguring, non-impairing, non-tender, superficial, 
unremarkable scars of the left hand.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a left thumb injury with a permanent metallic 
suture and an injury to Muscle Group VII have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, 
Diagnostic Code 5307 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the January 1998 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
April 2004, provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claim.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  Also, in April 
2004 the veteran was afforded a VA examination.  The timing-
of-notice error was sufficiently remedied by the process 
carried after the April 2004 VCAA letter so as to provide the 
veteran with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
The timing-of-notice error was thus nonprejudicial in this 
case because the error did not affect the essential fairness 
of the adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military and VA 
medical records - have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The veteran submitted private medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
veteran was afforded VA orthopedic examinations.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In that regard, VA fully 
complied with the directives of the July 2003 Board remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The March 1998 rating decision, the March 1998 SOC, and the 
February 2000, March 2001, July 2001, January 2003, and 
January 2005 SSOCs informed the veteran of the evidence in 
the possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(e).

In the April 2004 VCAA letter, VA asked the veteran to send 
any evidence in his possession that pertained to his claim.  
See 38 C.F.R. § 3.159(b)(1).

By a March 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II. Factual background

The veteran underwent a VA examination in April 1998.  The 
examiner indicated that following the two in-service 
surgeries, the veteran had a some decrease in opposition of 
the left thumb.  The examiner added that the veteran was able 
to work reasonably well in aircraft manufacturing even with 
limited opposition of the left thumb.  As for current 
symptoms, the veteran reported that he had occasional 
numbness and tingling in the left hand along with some 
weakness and pain.  

Physical examination revealed evidence of a previous 
laceration with tenderness at the thumb and swelling in that 
area.  He had negative Tinel's and Phalen's signs.  He had 
normal bulk and tone.  Strength showed slightly decreased 
finger flexion and slightly decreased excursion.  He only had 
90 degrees of opposition of the thumb - a very limited 
ability to flex, especially the distal phalanges.  Sensory 
was intact to pinprick, light touch, vibration, and position 
sense, except for the entirety of the left hand, including 
the ulnar distribution.  Electromyography (EMG) and nerve 
conduction studies revealed mild left carpal tunnel syndrome 
and no evidence of a polyneuropathy in the arms.  The 
diagnosis was carpal tunnel syndrome.  

The examiner opined that the carpal tunnel syndrome was not 
caused by the left thumb injury and that it was caused by 
years of working in aircraft manufacturing bending the left 
wrist.  The examiner added that the inability to full oppose 
the left thumb did not contribute to the bending of the left 
wrist.  The examiner indicated that the veteran had an 
overuse syndrome in the left hand, which was his primary 
disability and was caused by his years of working in aircraft 
manufacturing, and that the symptoms of the overuse syndrome 
were tenderness in the wrist and forearm areas and damage to 
the tendons and muscles.  

VA medical records reflect that in December 1999 the veteran 
complained of pain in the left thumb and decreased use of the 
left hand.  Physical examination revealed limited motion at 
an interphalangeal joint of the left thumb.  The assessment 
was calcific capsulitis at the metacarpophalangeal joint.  He 
received a cortisone injection.  In February 2000 the 
assessment was thumb interphalangeal joint arthrosis.  

At a September 2000 hearing, the veteran testified that he 
had no strength in his left hand and that the hand was 
painful.  He said that he could not do any tasks around the 
house, like gardening, and that he could not no longer go 
fishing.

VA medical records show that in January 2001, the veteran 
reported that he wore a thumb spica splint and took Tylenol 
and ibuprofen to control his left thumb pain.  He stated that 
he had a cortisone injection six months ago with good relief.  
He reported little pain at present, but he also indicated 
that his grip weakness was worsening.  Physical examination 
revealed good flexor digitorum profundus strength.  There was 
limited thumb interphalangeal joint motion, but the thumb was 
stable to varus and valgus testing.  It was indicated that an 
interphalangeal joint fusion should be considered.  In 
February 2001, the veteran reported that he wore a thumb 
spica splint one to two hours a day when the thumb was sore.  
He indicated that he could not tolerate taking non-steroidal 
anti-inflammatory drugs because of stomach pain and that 
Tylenol was inadequate.  Physical examination revealed a 
positive grind at the left thumb interphalangeal and 
metacarpophalangeal joints, manifested by crepitance and 
pain.  He had good range of motion.  X-rays revealed 
traumatic arthritis and a thread-like wire foreign body at an 
interphalangeal joint of the left thumb.  The assessments 
included traumatic arthritis at a left first interphalangeal 
joint.  

In April 2001 the veteran underwent another VA EMG and nerve 
conduction studies.  The impressions included the following: 
(1) bilateral mild carpal tunnel syndrome; (2) evidence 
suggestive of a demyelinating sensory polyneuropathy with 
slightly slow conduction in the left and borderline 
conductions in the arms; (3) no evidence of a left ulnar 
motor neuropathy; and (4) no evidence of a denervation in the 
left abductor pollicis brevis.

VA medical records show that in June 2001 the left thumb was 
examined again.  Physical examination revealed a positive 
grind at the left thumb interphalangeal joint and the 
metacarpophalangeal joints, manifested by crepitance and 
pain.  He had good range of motion.  The doctor reported that 
the traumatic arthritis at a left first interphalangeal joint 
had improved since the last injection and that surgery 
(fusion) would be held off at this point.

The veteran underwent a VA examination in April 2004.  It was 
noted that the veteran was retired and not working.  He 
complained of decreased range of motion in the left thumb.  

Physical examination of the palmar surface of the left thumb 
revealed a 12-centimeter scar, which was well healed.  The 
scar was non-disfiguring, non-impairing, and was non-tender.  
The examiner did multiple pushings, pressings, pullings, and 
manipulations of the hand.  There was no change in the 
veteran's facial expression or expression of discomfort, and 
no motions were changed.  Without any hesitation or 
expression of pain, the veteran used his left thumb to write 
with, to grab with, and to reach with.  Photographs of the 
veteran showed him using his left thumb as he was writing 
with a pen.  The examiner also took a photograph of the left 
thumb.

With regard to range of motion of the left thumb, the veteran 
could move the left thumb across his left palm and touch the 
base of the left little finger.  The left first distal 
interphalangeal joint had a mild decrease in range of motion 
- 10 degrees of flexion, whereas the right first distal 
interphalangeal joint had 45 degrees of flexion.  The 
examiner noted that the veteran had had cortisone injections 
of the proximal interphalangeal joint of the left thumb 
apparently because of pain and arthritis.  The left first 
proximal interphalangeal joint had 30 degrees of flexion, 
which was the same amount of flexion as the right one had.  
There was 4/4 strength in the left hand and thumb.  

The diagnoses were the following: (1) status-post stab injury 
to the left hand with non-disfiguring, non-impairing, non-
tender, superficial, unremarkable scars of the left hand; (2) 
status-post repair of a tendon tear in the left thumb; and 
(3) mild underlying osteoarthritis of the left thumb.  The 
examiner noted that the scars were completely superficial, 
that there was no evidence of keloiding underneath the skin, 
and that there was no observable residual impairment due to 
scars.  The examiner also indicated that there was mild 
decreased range of motion of the distal interphalangeal 
joint.  The examiner added that the veteran was left-handed.  
The examiner reported that there was no increased loss of 
function and no decreased range of motion associated with 
repetitive motion of the thumb joint, either resulting from 
or in pain, weakness, incoordination, or increased 
fatigability.

III.  Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 2002).

Effective August 26, 2002, during the pendency of this 
appeal, the schedular criteria for the evaluation of service-
connected hand injuries underwent revision.  See 67 Fed. Reg. 
48,784 (July 26, 2002).  Prior to August 26, 2002, and from 
August 26, 2002, 20 percent is the maximum rating for 
limitation of motion or ankylosis of the major thumb.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2002).

Effective July 3, 1997, during the pendency of this appeal, 
the schedular criteria for the evaluation of service-
connected muscle injuries underwent revision.  See 67 Fed. 
Reg. 48,784 (July 26, 2002).  Essentially, the old and new 
regulations for evaluating muscle disorders are identical.  
See 38 C.F.R. § 4.73, Diagnostic Code 5307 (2004); 38 C.F.R. 
§ 4.73, Diagnostic Code 5307 (1996).  The provision 
describing the severity of muscle disability (i.e., slight, 
moderate, moderately severe, and severe) also remained 
essentially unchanged in the new regulations.  See 38 C.F.R. 
§ 4.56 (2004); 38 C.F.R. § 4.56 (1996).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2004).

A disability should be classified as moderately severe when 
there was a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be a history 
of service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  There should also be a record of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should show 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There should be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2004) .

Muscle injuries are classified as severe when there is a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Service 
department records or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound.  There should also be record of consistent complaints 
of cardinal signs and symptoms of muscle disability, worse 
than those shown for moderately severe muscle injuries.  
Objective findings should show ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
would swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4) 
(2004).

If present, the following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56(d)(4)(iii) (2004).

Muscle Group VII are the muscles arising from the internal 
condyle of humerus: (1) flexors of the carpus; (2) long 
flexors of the fingers and thumb; and (3) pronators.  Their 
function is flexion of the wrist and fingers.  38 C.F.R. 
§ 4.73, Diagnostic Code 5307 (2004).  Thirty and 40 percent 
ratings are warranted for a moderately severe and severe 
muscle injuries in the dominant upper extremity, 
respectively.  Id.  

Effective August 30, 2002, during the pendency of this 
appeal, the schedular criteria for the evaluation of service-
connected hand injuries underwent revision.  See 67 Fed. Reg. 
49,496 (July 31, 2002).

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Finally, scars may also have been evaluated for 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).

Under the newly revised Diagnostic Code 7801, scars other 
than on the head, face, or neck that are deep or cause 
limited motion warrant a 10 percent evaluation if the area or 
areas exceed 6 square inches (39 square cms).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Under the newly revised 
Diagnostic Code 7803, superficial unstable scars are rated as 
10 percent disabling.  Note (1) provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  Under the newly revised Diagnostic Code 7804, 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that in this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  Under newly revised Diagnostic 
Code 7805, other scars are to be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The left thumb disability is currently rated as 30 percent 
disabling under Diagnostic Code 5307.  His disability is 
already rated higher than the maximum rating for limitation 
of motion for the major thumb or, for that matter, ankylosis 
of the major thumb.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5224, 5228 (2004); 38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2002).  Therefore, a higher rating is only warranted if 
there is a severe disability of Muscle Group VII.

At the April 2004 VA examination, without any hesitation or 
expression of pain, the veteran used his left thumb to write 
with, to grab with, and to reach with.  He could move the 
left thumb across his left palm and touch the base of the 
left little finger.  The left first distal interphalangeal 
joint had 10 degrees of flexion, and the left first proximal 
interphalangeal joint had 30 degrees of flexion.  There was 
4/4 strength in the left hand and thumb.  The examiner noted 
that the scars were completely superficial, that there was no 
evidence of keloiding underneath the skin, and that there was 
no observable residual impairment due to scars.  The examiner 
reported that there was no increased loss of function and no 
decreased range of motion associated with repetitive motion 
of the thumb joint, either resulting from or in pain, 
weakness, incoordination, or increased fatigability.  Such 
findings do not reflect a severe disability of Muscle Group 
VII.

As for the scar on the left hand, there is no indication of 
pain, tenderness, poor nourishment, repeated ulceration, 
frequent loss of covering of the skin over the surgical 
incisions, or other additional disability associated with the 
scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7803-05 (2003); 
38 C.F.R. § 4.118, Diagnostic Codes 7803-05 (2002).  There is 
also no evidence that the scars are deep or cause limitation 
of motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  
The April 2004 VA examiner diagnosed non-disfiguring, non-
impairing, non-tender, superficial, unremarkable scars of the 
left hand.  The examiner noted that the scars were completely 
superficial, that there was no evidence of keloiding 
underneath the skin, and that there was no observable 
residual impairment due to scars.  As such, a separate 
evaluation for scars is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  While left carpal tunnel syndrome 
was diagnosed, the April 1998 VA examiner opined that that 
the carpal tunnel syndrome was not caused by the left thumb 
injury and that the inability to full oppose the left thumb 
did not contribute to the work-related bending of the left 
wrist, which caused the carpal tunnel syndrome.  Also, the 
April 2001 VA EMG and nerve conduction studies revealed no 
evidence of a left ulnar motor neuropathy and no evidence of 
a denervation in the left abductor pollicis brevis.  
Therefore, a higher rating is not warranted under a 
diagnostic code pertaining to peripheral nerves.  See 
38 C.F.R. §§ 4.55(a), 4.124a (2004).

V.  Extraschedular consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's left thumb disability causes 
a marked interference with employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The evidence reflects that the veteran is 
unemployed and retired.  There is no competent evidence of 
marked interference with his past employment.  In that 
regard, the April 1998 VA examiner noted that the veteran was 
able to work reasonably well in aircraft manufacturing even 
with limited opposition of the left thumb.  Consequently, the 
Board finds that a referral for extraschedular consideration 
is not warranted.



ORDER

An evaluation in excess of 30 percent for residuals of a left 
thumb injury with a permanent metallic suture and an injury 
to Muscle Group VII is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


